UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F ¨ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g)OF THE SECURITIES EXCHANGE ACT OF 1934 Or x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2014 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 ¨ SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report…………… For the transition period from to Commission File number: 000-23288 SILICOM LTD. (Exact name of Registrant as specified in its charter and as translated into English) ISRAEL (Jurisdiction of incorporation or organization) 8 Hanagar Street, Kfar Sava 4442537, Israel (Address of principal executive offices) Mr. Eran Gilad, CFO and Company Secretary Telephone: +972-9-764-4555 E-mail: erang@silicom.co.il 8 Hanagar Street, Kfar Sava 4442537, Israel (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section12(b) of the Act: None None Title of each class Name of each exchange on which registered Ordinary Shares, NIS 0.01 nominal value per share NASDAQ GLOBAL SELECT MARKET Securities registered or to be registered pursuant to Section12(g) of the Act: None (Title of Class) Securities for which there is a reporting obligation pursuant to Section15(d) of the Act: None (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report: Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934. YesoNox Note—Checking the box above will not relieve any registrant required to file reports pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerx Non-accelerated filero Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this fling: US GAAP x International Financial Reporting Standards as issued by theInternational Accounting Standards Board o Othero If "Other" has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17oItem 18o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YesoNoo This annual report on Form 20-F includes certain “forward-looking” statements within the meaning of Section 21E of the Securities Exchange Act of 1934. The use of the words “projects,” “expects,” “may,” “plans” or “intends”, or words of similar import, identifies a statement as “forward-looking.” There can be no assurance, however, that actual results will not differ materially from our expectations or projections. Factors that could cause actual results to differ from our expectations or projections include the risks and uncertainties relating to our business described in this report at Item 3 titled “Risk Factors.” As used herein or any in any document incorporated by reference hereto, the “Company”, “Silicom Ltd.”, “Silicom”, “Registrant”, “we”, “us”, or “our” refers to Silicom Ltd. and its subsidiaries. We have prepared our consolidated financial statements in United States dollars and in accordance with accounting principles generally accepted in the United States. All references herein to “dollars” or “$” are to United States dollars, and all references to “Shekels” or “NIS” are to New Israeli Shekels. 2 Table of Contents PART I. 6 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 6 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 6 ITEM 3. KEY INFORMATION 6 A. Selected Financial Data 6 B.Capitalization and indebtedness 9 C.Reason for the offer and use of proceeds 9 D.Risk Factors 9 ITEM 4.INFORMATION ON THE COMPANY. 24 A. History and Development of the Company 24 B.Business Overview 25 Principal Markets 29 Manufacturing and Suppliers 29 Marketing Channels 31 Patents and Licenses 33 Competition 34 Governmental Regulation Affecting the Company 35 C.Organizational Structure 36 D.Property, Plant and Equipment 36 ITEM 4A. UNRESOLVED STAFF COMMENTS 37 ITEM 5.OPERATING AND FINANCIAL REVIEW AND PROSPECTS 37 Critical Accounting Policies 37 A. Operating Results 40 Impact of Inflation and Currency Fluctuations on Results of Operations, Liabilities and Assets 43 B. Liquidity and Capital Resources 44 C. Research and development, patents and licenses, etc. 45 D. Trend Information 47 E. Off-Balance Sheet Arrangements 48 F.Tabular disclosure of contractual obligations 49 3 ITEM 6.DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 50 A.Directors and Senior Management 50 B.Compensation 52 C. Board Practices 54 Board of Directors 56 External Directors 56 Audit Committee 60 Compensation Committee 61 Internal Auditor 66 D. Employees 66 E. Share Ownership 68 ITEM 7.MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 69 A. Major Shareholders 69 B. Related Party Transactions 70 ITEM 9. THE OFFER AND LISTING 75 A. Offer and listing details 75 Markets and Share Price History 75 ITEM 11.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Interest Rate Risk Foreign Currency Exchange Risk ITEM 12.DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES PART II. ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES ITEM 14.MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS ITEM 15. CONTROLS AND PROCEDURES Disclosure Controls and Procedures Management's Annual Report on Internal Control over Financial Reporting Inherent Limitations on Effectiveness of Controls Changes in Internal Control over Financial Reporting 4 ITEM 15T. CONTROLS AND PROCEDURES ITEM 16.RESERVED ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT ITEM 16B. CODE OF ETHICS ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES ITEM 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS ITEM 16F. CHANGE IN REGISTRANT'S CERTIFYING ACCOUNTANT ITEM 16G. CORPORATE GOVERNANCE ITEM 16H. MINE SAFETY DISCLOSURE PART III. ITEM 17.FINANCIAL STATEMENTS ITEM 18.FINANCIAL STATEMENTS ITEM 19.EXHIBITS 5 PART I. Item 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not Applicable. Item 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not Applicable. Item 3. KEY INFORMATION A.Selected Financial Data The selected data presented below under the captions “Consolidated Statements of Operations Data” and “Consolidated Balance Sheets Data” for and as of the end of each of the years in the five-year period ended December 31, 2014, are derived from our audited consolidated financial statements. The consolidated financial statements as of December 31, 2014 , and for each of the years in the three-year period ended December 31, 2014, and the report thereon, are included elsewhere in this annual report. The selected data set forth below should be read in conjunction with our consolidated financial statements and the notes thereto, which are set forth in Item 18 – “Financial Statements” and the other financial information appearing elsewhere in this annual report. CONSOLIDATED STATEMENTS OF OPERATIONS DATA: Sales $ Cost of sales Gross profit Research and development costs Sales and marketing expenses General and administrative expenses Total operating expenses Operating income Financial income, net Income before income taxes Income tax expenses Net income(1) Income per share Basic income per ordinary share $ Diluted income per ordinary share $ Weighted average number of ordinary shares used to compute basic income per share (in thousands) Weighted average number of ordinary shares used to compute diluted income per share (in thousands) (1) Net income is after deduction of taxes on income, which have been reduced by virtue of tax benefits to which the Company is entitled in its capacity as a “Benefited Enterprise” under Israeli law.As such, the Company was required to pay taxes at a reduced effective rate. The Company selected the 2004 tax year, the 2006 tax year, the 2009 tax year and the 2012 tax year as its Year of Election, from which the period of benefits under the Investment Law are to commence. See Note 14C to the Financial Statements and “Item 10" - Additional Information - Taxation.” 6 CONSOLIDATED BALANCE SHEET DATA Total assets $ Total current liabilities $ Long-term liability $ Shareholders' equity $ Capital stock $
